DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because of the following:
The reference label for reference numeral 28 does not contact the structure within the Figure 1F that it is intended to label. The reference label for 28 should abut and touch the insertion needle. Currently, the label appears to be annotating the lumen surrounding the needle within Fig. 1F.
Fig. 5B includes two reference numeral 20s. The Examiner believes the reference numeral 20 furthest to the right should be replaced with reference numeral 22 as the rightmost reference numeral 20 is labeling the catheter 22 not the lumen 20.
Fig. 5C includes two reference numeral 20s. The Examiner believes the reference numeral 20 furthest to the right should be replaced with reference numeral 22 as the rightmost reference numeral 20 is labeling the catheter 22 not the lumen 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
67 as recited in [0056].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 1 is suggested to be amended to recite “a plurality of sides [[the]] a proximal end” to provide antecedent basis for this claim limitation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popov et al. (US 2004/0116855 A1).
With regards to claim 5, Popov discloses (Figs. 10-14) a catheter system (see [0104] “the compact catheter insertion apparatus, which has the same means and many identical details in comparison with the previous version. Therefore, these details have similar distinguished only by the addition of the numeral 100”), comprising: 
a catheter assembly (105; see [0091]), comprising: 
a catheter adapter (107; see [0091]), comprising a distal end (see Examiner annotated Fig. 11 below; hereinafter referred to as Fig. E), a proximal end (see Fig. E), and a lumen (see Fig. E) extending through the distal end and the proximal end; 

    PNG
    media_image1.png
    339
    739
    media_image1.png
    Greyscale

a catheter (106; see [0091]) extending from the distal end of the catheter adapter (see Figs. 13-14); and 
a needle assembly (101; see [0091]), comprising: 
a needle hub (104; see [0091]); 
an introducer needle (102; see [0091]) secured within the needle hub and extending through the catheter (see Fig. 13), 
a barrel (108; see [0091] and [0106]) comprising a proximal end (see Examiner annotated Fig. 10; hereinafter referred to as Fig. F) and a distal end (see Fig. F below), wherein the needle hub is slidably disposed in the barrel (see Figs. 13-14), wherein the barrel is generally hollow (see Figs. 13-14); 

    PNG
    media_image2.png
    246
    695
    media_image2.png
    Greyscale

a spring (111; see [0105]) disposed about the introducer needle (see Fig. 14); 
a stop surface (139; [0106]) coupled to the barrel; 
an activation latch (114; [0106]) comprising a top (see at 114 in Fig. 11) and a bottom (see near 130 in Fig. 11) and slidable from a distal position (see Fig. 13) to a proximal position (see Fig. 14) with respect to the barrel (see [0106-0107]), 
wherein the activation latch is adapted for selective engagement with the needle hub to hold the needle hub adjacent to the distal end of the barrel against the bias of the spring such that the introducer needle extends beyond the distal end of the barrel and through the catheter (see Figs. 13-14, [0097-0098], and [0106]), 
wherein in response to the activation latch being in the distal position (see Fig. 13), the stop surface contacts the activation latch and depression of the activation latch is prevented (see [0097-0098] and [0106] wherein further depression distally is prevented due to the engagement between the stop surface 139 and the activation latch 114), wherein in response to sliding of the activation latch from the distal position to the proximal position (see Fig. 14 and see [0098] and [0106] wherein the sliding occurs after pressing the trigger member 122), the stop surface does not contact the activation latch and the activation latch is configured to depress (the stop surface 139 does not contact the activation latch 114 after pressing the trigger member 122 see [0098] and Fig. 11 wherein thereafter the activation latch is configured to be depressed in the proximal direction).
With regards to claim 11, Popov discloses the claimed invention of claim 5, and Popov further discloses (Figs. 10-14) a bottom surface (see at 121 in Fig. 11) of the top (see at 114 in Fig. 11) of the activation latch (114) comprises a first protrusion (121), wherein the stop surface (139) comprises a second protrusion (120) extending outwardly from the barrel (see Fig. 11), wherein in response to the activation latch being in the distal position (see Fig. 13), the first protrusion and the second protrusion are aligned (see Fig. 13), wherein in response to sliding of the activation latch from the distal position (Fig. 13) to the proximal position (Fig. 14), the first protrusion slides proximal to the second protrusion and the activation latch is configured to depress (see [0098] and [0106]).

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagami (US 2002/0055716 A1).
With regards to claim 12, Nakagami discloses (Figs. 1 and 3) a catheter system (1; see [0020]), comprising: 
a catheter assembly (the unitary structure of 2 and 3 together), comprising: 
a catheter adapter (3; see [0020]), comprising a distal end (see to the left of 31 in Fig. 1), a proximal end (32), and a lumen (see Fig. 1 near 31) extending through the distal end and the proximal end; 
a catheter (2) extending from the distal end of the catheter adapter (see [0020] and Fig. 1); and 
a needle assembly (the unitary structure of 4, 5), comprising: 
a needle hub (5); 
an introducer needle (4) secured within the needle hub and extending through the catheter (see Fig. 1 and [0020]), 
a barrel (62; see [0034]) comprising a proximal end (see at 63 in Fig. 1) and a distal end (see at 6 in Fig. 3), wherein the needle hub is slidably disposed in the barrel (see Fig. 1 and 3), wherein the barrel is generally hollow (see Fig. 1 and 3); 
a spring (71; see [0039]) disposed about the introducer needle (see Figs. 1 and 3); 
a stop surface (see Examiner annotated Fig. 3 below; hereinafter referred to as Fig. G) coupled to the barrel (see Fig. 2 and see [0024]); 

    PNG
    media_image3.png
    382
    732
    media_image3.png
    Greyscale

an activation latch (8) comprising a top (see at 8 in Fig. 3) and a bottom (see at 81 in Fig. 3) and slidable from a proximal position (Fig. 1) to a distal position (Fig. 3) with respect to the barrel, wherein the activation latch is adapted for selective engagement with the needle hub to hold the needle hub adjacent to the distal end of the barrel against the bias of the spring such that the introducer needle extends beyond the distal end of the barrel and through the catheter (see [0043-0044]), 
wherein in response to the activation latch being in the proximal position, the stop surface contacts the activation latch and depression of the activation latch is prevented (see [0043-0044] wherein the activation latch is prevented from depressing distally), wherein in response to sliding of the activation latch from the proximal position to the distal position, the stop surface does not contact the activation latch and the activation latch is configured to depress (see [0043-0044] wherein the activation latch is depressed distally).

Claim Rejections - 35 USC § 103

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erskine (US 5,501,675) in view of Branson et al. (US 2018/0280626 A1; hereinafter referred to as Branson).
With regards to claim 1, Erskine discloses (Figs. 1-4) a catheter system (10; see Col. 2, lines 41-54), comprising: 
a catheter assembly (the unitary structure of 20, 22), comprising: 
a catheter adapter (22), comprising a distal end (see Examiner annotated Fig. 3 below; hereinafter referred to as Fig. A), a proximal end (see Fig. A below), and a lumen (see Fig. A below) extending through the distal end and the proximal end; and 

    PNG
    media_image4.png
    387
    739
    media_image4.png
    Greyscale

a catheter (20) extending from the distal end of the catheter adapter (see Fig. 3); and 
a needle assembly (the unitary structure of 32, 33), comprising: 
a needle hub (33; see Col. 2, lines 41-54); 
an introducer needle (32) secured within the needle hub and extending through the catheter (see Fig. 2 and Col. 2, line 55 – Col. 3, line 9), 
a barrel (31) comprising a proximal end (see Examiner annotated Fig. 1; hereinafter referred to as Fig. B) and a distal end (see Fig. B below), wherein the needle hub is slidably disposed in the barrel (see Figs. 2-3 which show the needle hub 33 slidably disposed in the barrel), wherein the barrel is generally hollow (see Figs. 2-3 which show the barrel being generally hollow); 

    PNG
    media_image5.png
    440
    857
    media_image5.png
    Greyscale

a spring (39; see Col. 2, lines 41-54) disposed about the introducer needle (see Figs 2-3); 
an activation latch (34) comprising a top (see Examiner annotated Fig. 4 below; hereinafter referred to as Fig. C) and a bottom (see Fig. C below), wherein the activation latch is adapted for selective engagement with the needle hub to hold the needle hub adjacent to the distal end of the barrel against the bias of the spring such that the introducer needle extends beyond the distal end of the barrel and through the catheter (see Figs. 2-3, Col. 2, line 55 – Col. 3, line 20, and Col. 3, line 58 – Col. 4, line 3 “an activation latch having a top and a bottom…beyond the distal end of the barrel and through the catheter”), 

    PNG
    media_image6.png
    638
    670
    media_image6.png
    Greyscale

wherein the activation latch comprises a projection (40) disposed within the proximal end of the catheter adapter (see Fig. 1 and Col. 2, lines 64 – 66 “When activation latch 34 is in the non-activated position, projection 40 is located inside the catheter hub”) to prevent movement of the activation latch when the catheter adapter is adjacent to the distal end of the barrel (see Col. 2, line 55 – Col. 3, line 20).
However, Erskine is silent with regards to a cover coupled to the distal end of the barrel and extending proximally over at least a portion of the top of the activation latch to prevent premature depression of the activation latch.
Nonetheless, Branson teaches (Figs. 1-2) a cover (140) coupled to the distal end (34) of the barrel (30) and extending proximally over at least a portion of the top (see at 130 in Fig. 1 and see [0026] “The proximal portion 144 can also be configured to cover and/or to shield the trigger portion 130 to prevent accidental activation of the trigger portion 130”) of the activation latch (130) to prevent premature depression of the activation latch (see [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter system of Erskine with a teaching of Branson such that a cover is coupled to the distal end of the barrel and extending proximally over at least a portion of the top of the activation latch to prevent premature depression of the activation latch. One of ordinary skill in the art would have been motivated to make this modification, as Branson teaches that a cover prevents accidental activation of the trigger portion/activation latch (see [0026] of Branson).
The catheter system of Erskine modified in view of Branson will hereinafter be referred to as the catheter system of Erskine and Branson.
With regards to claim 2, the catheter system of Erskine and Branson teaches the claimed invention of claim 1, however, Erskine is silent with regards to a proximal end of the cover is unsupported by the barrel.
Nonetheless, Branson further teaches (Figs. 1-2) a proximal end (144) of the cover (140) is unsupported by the barrel ([0026]; wherein the cover is unsupported by the barrel as the proximal portion that covers and shields the trigger portion 130 does not contact the barrel and therefore is unsupported.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter system of Erskine and Branson with a further teaching of Branson such that a proximal end of the cover is unsupported by the barrel. One of ordinary skill in the art would have been motivated to make this modification, as Branson teaches that this cover prevents accidental activation of the trigger portion/activation latch (see [0026] of Branson).
With regards to claim 4, the catheter system of Erskine and Branson teaches the claimed invention of claim 1, and Erskine further teaches (Figs. 1-4) that the projection (44) is disposed adjacent the bottom (see Fig. C above) of the activation latch (34 and see Figs 2-3).

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erskine in view of Thorne (US 6,972,002 B2).
With regards to claim 1, Erskine discloses (Figs. 1-4) a catheter system (10; see Col. 2, lines 41-54), comprising: 
a catheter assembly (the unitary structure of 20, 22), comprising: 
a catheter adapter (22), comprising a distal end (see Fig. A reiterated below), a proximal end (see Fig. A reiterated below), and a lumen (see Fig. A reiterated below) extending through the distal end and the proximal end; and 

    PNG
    media_image4.png
    387
    739
    media_image4.png
    Greyscale

a catheter (20) extending from the distal end of the catheter adapter (see Fig. 3); and 
a needle assembly (the unitary structure of 32, 33), comprising: 
a needle hub (33; see Col. 2, lines 41-54); 
an introducer needle (32) secured within the needle hub and extending through the catheter (see Fig. 2 and Col. 2, line 55 – Col. 3, line 9), 
a barrel (31) comprising a proximal end (see Fig. B reiterated below) and a distal end (see Fig. B reiterated below), wherein the needle hub is slidably disposed in the barrel (see Figs. 2-3 which show the needle hub 33 slidably disposed in the barrel), wherein the barrel is generally hollow (see Figs. 2-3 which show the barrel being generally hollow); 

    PNG
    media_image5.png
    440
    857
    media_image5.png
    Greyscale

a spring (39; see Col. 2, lines 41-54) disposed about the introducer needle (see Figs 2-3); 
an activation latch (34) comprising a top (see Fig. C reiterated below) and a bottom (see reiterated Fig. C below), wherein the activation latch is adapted for selective engagement with the needle hub to hold the needle hub adjacent to the distal end of the barrel against the bias of the spring such that the introducer needle extends beyond the distal end of the barrel and through the catheter (see Figs. 2-3, line 55 – Col. 3, line 20, and Col. 3, line 58 – Col. 4, line 3 “an activation latch having a top and a bottom…beyond the distal end of the barrel and through the catheter”), 

    PNG
    media_image6.png
    638
    670
    media_image6.png
    Greyscale

wherein the activation latch comprises a projection (40) disposed within the proximal end of the catheter adapter (see Fig. 1 and Col. 2, lines 64 – 66 “When activation latch 34 is in the non-activated position, projection 40 is located inside the catheter hub”) to prevent movement of the activation latch when the catheter adapter is adjacent to the distal end of the barrel (see Col. 2, line 55 – Col. 3, line 20).
However, Erskine is silent with regards to a cover coupled to the distal end of the barrel and extending proximally over at least a portion of the top of the activation latch to prevent premature depression of the activation latch.
Nonetheless, Thorne teaches (Figs. 28-30) a cover (230) coupled to the distal end (see Fig. 28 at 230) of the barrel (40”) and extending proximally over at least a portion of the top (see at 220 in Fig. 30) of the activation latch (220; see Figs. 29-30 wherein 230 extends proximally over the top of the activation latch) to prevent premature depression of the activation latch (see Col. 12, line 39-47; wherein the shroud prevents engagement, wherein engagement could be depression, of the activation latch 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modify the distal end of the barrel of the catheter system of Erskine with a teaching of Thorne such that a cover is coupled to the distal end of the barrel and extending proximally over at least a portion of the top of the activation latch to prevent premature depression of the activation latch. One of ordinary skill in the art would have been motivated to make this modification, as Thorne teaches that the shroud/cover prevents inadvertent engagement with the latch to prevent accidental displacement of the lock and therefore cause an inadvertent needle stick (see Col. 14, line 17-19 of Thorne).
	The catheter system of Erskine modified in view of Thorne will hereinafter be referred as the catheter system of Erskine and Thorne.
With regards to claim 3, the catheter system of Erskine and Thorne teaches the claimed invention of claim 1, however, Erskine is silent with regards to a plurality of sides of the proximal end of the cover contact and are supported by the barrel.
Nonetheless, Thorne further teaches (Figs. 28-30) a plurality of sides (see Examiner annotated Fig. 28 below; hereinafter be referred to as Fig. D) of the proximal end (see Fig. D below) of the cover (230) contact and are supported by the barrel (40”).

    PNG
    media_image7.png
    508
    528
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter system of Erskine and Thorne with a further teaching of Thorne such that a plurality of sides of the proximal end of the cover contact and are supported by the barrel. One of ordinary skill in the art would have been motivated to make this modification, as Thorne teaches the shroud/cover prevents inadvertent engagement with the latch to prevent accidental displacement of the lock and therefore cause an inadvertent needle stick (see Col. 14, line 17-19 of Thorne).
With regards to claim 4, the catheter system of Erskine and Thorne teaches the claimed invention of claim 1, and Erskine further teaches (Figs. 1-4) that the projection (44) is disposed adjacent the bottom (see Fig. C above) of the activation latch (34).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popov in view of Devgon et al. (US 2017/0216564 A1; hereinafter referred to as Devgon).
With regards to claim 6, Popov discloses the claimed invention of claim 5, however, Popov is silent with regards to a proximal end of the top of the activation latch comprises a raised surface configured to contact a finger when the finger slides the activation latch from the distal position to the proximal position.
Nonetheless, Devgon teaches (Figs. 4, 17-18, and 27) a proximal end (see near 273 in Fig. 17) of the top (see at 272 in Fig. 17) of the activation latch (270) comprises a raised surface (see [0087] “the engagement member 272 can include a set of ridges and/or any suitable finish that can, for example, increase the ergonomics of the actuator 270”) configured to contact a finger when the finger slides the activation latch from the distal position (Fig. 27) to the proximal position (Fig. 4; see Abstract “The actuator moves the catheter between a first position, in which the catheter is disposed within the introducer, and a second position, in which at least a portion of the catheter is disposed within the peripheral intravenous line.”, and [0072] “the actuator 270 can be moved relative to the introducer” wherein the actuator could move the between the first and second position interchangeably).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the top of the activation latch of the catheter system of Popov in view of a teaching of Devgon such that a proximal end of the top of the activation latch comprises a raised surface configured to contact a finger when the finger slides the activation latch from the distal position to the proximal position. One of ordinary skill in the art would have been motivated to make this modification, as a set of ridges and/or any suitable surface finish that can, for example, increase the ergonomics of the actuator/activation latch (see [0087] of Devgon).
With regards to claim 7, Popov discloses the claimed invention of claim 5, however, Popov is silent with regards to the top of the activation latch comprises a plurality of grooves generally perpendicular to a longitudinal axis of the catheter.
Nonetheless, Devgon teaches (Figs. 16-18) the top of the activation latch (270) comprises a plurality of grooves (see [0087] “the engagement member 272 can include a set of ridges and/or any suitable finish that can, for example, increase the ergonomics of the actuator 270”) generally perpendicular to a longitudinal axis of the catheter (260).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the top of the activation latch of Popov with a teaching of Devgon such that the top of the activation latch comprises a plurality of grooves generally perpendicular to a longitudinal axis of the catheter. One of ordinary skill in the art would have been motivated to make this modification, as a set of ridges and/or any suitable surface finish that can, for example, increase the ergonomics of the actuator/activation latch (see [0087] of Devgon).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagami in view of Devgon.
With regards to claim 13, Nakagami discloses the claimed invention of claim 12, however, Nakagami is silent with regards to a distal end of the top of the activation latch comprises a raised surface configured to contact a finger when the finger slides the activation latch from the proximal position to the distal position.
Nonetheless, Devgon teaches (Figs. 4, 17-18, and 27) a distal end (see near 271 in Fig. 17) of the top (see at 272 in Fig. 17) of the activation latch (270) comprises a raised surface (see [0087] “the engagement member 272 can include a set of ridges and/or any suitable finish that can, for example, increase the ergonomics of the actuator 270”) configured to contact a finger when the finger slides the activation latch from the proximal position (Fig. 4) to the distal position (Fig. 27; see Abstract “The actuator moves the catheter between a first position, in which the catheter is disposed within the introducer, and a second position, in which at least a portion of the catheter is disposed within the peripheral intravenous line.”, and [0072] “the actuator 270 can be moved relative to the introducer” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the distal end of the top of the activation latch of the catheter system of Nakagami with a teaching of Devgon such that a distal end of the top of the activation latch comprises a raised surface configured to contact a finger when the finger slides the activation latch from the proximal position to the distal position. One of ordinary skill in the art would have been motivated to make this modification, as a set of ridges and/or any suitable surface finish that can, for example, increase the ergonomics of the actuator/activation latch (see [0087] of Devgon).
With regards to claim 14, Nakagami discloses the claimed invention of claim 12, however, Nakagami is silent with regards to the top of the activation latch comprises a plurality of grooves generally perpendicular to a longitudinal axis of the catheter.
Nonetheless, Devgon teaches (Figs. 16-18) the top of the activation latch (270) comprises a plurality of grooves (see [0087] “the engagement member 272 can include a set of ridges and/or any suitable finish that can, for example, increase the ergonomics of the actuator 270”) generally perpendicular to a longitudinal axis of the catheter (260).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the top of the activation latch of Nakagami with a teaching of Devgon such that the top of the activation latch comprises a plurality of grooves generally perpendicular to a longitudinal axis of the catheter. One of ordinary skill in the art would have been motivated to make this modification, as a set of ridges and/or any suitable surface finish that can, for example, increase the ergonomics of the actuator/activation latch (see [0087] of Devgon).

Allowable Subject Matter
Claims 8-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 8, the closest prior art of record is Popov, however, neither teaches and or suggests that the activation latch comprises a projection extending from the activation latch and disposed within the proximal end of the catheter adapter, wherein in response to the activation latch being in the distal position, the stop surface contacts the projection and depression of the activation latch is prevented, wherein in response to sliding of the activation latch from the distal position to the proximal position, the stop surface does not contact the projection and the activation latch is configured to depress in addition to the claim limitations of claim 1.
Claims 9-10 depend upon claim 8 and would be allowable for the same reasons indicated under claim 8.
With regards to claim 15, the closest prior art of record is Nakagami, however, Nakagami is silent with regards to teaching the activation latch comprising a projection extending from the activation latch and disposed within the proximal end of the catheter adapter in addition to the claim limitations of claim 12.
Claims 16-17 depend upon claim 15 and would be allowable for the same reasons indicated under claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Popov (US 2005/0273057) see Figs. 10-12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783